            Case 1:18-cr-00183-WHP Document 39 Filed 07/29/19 Page 1 of 2

Holland & Knight
31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com



Jonathan N. Halpern
+1 212-513-3512
Jonathan.Halpern@hklaw.com

                                                        July 29,2019


BY ECF

Honorable William H. Pauley, III
Senior United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                    Re:       United States v. Nicholas Genovese
                                                      18 Cr. 183 (WHP)

Dear Judge Pauley:

       I respectfully submit this letter to Your Honor to notify the Court of a recent development
and propose for the Court’s consideration a brief schedule to permit the opportunity to further
address the pertinent issues with defendant Genovese, and the Government.

        Unbeknownst to me, Mr. Genovese sent a letter, dated July 22, 2019, to AUSA Samson
Enzer concerning the legal effect of his plea agreement in light of recent information from the
Government and his subsequent review and analysis of certain documents. Mr. Genovese’s letter
arises from the Government’s recent acknowledgement of its erroneous forfeiture dollar total -
overstated by approximately $2 million - that was included as a term in the parties’ plea
agreement, in the consent preliminary order of forfeiture that the Court entered on October 22,
2018 (Dkt. No. 21), and as part of the defendant’s colloquy with the Court during the plea
proceeding. The parties, through counsel, notified the Court of the Government’s error by letter,
dated June 20, 2019 (Dkt. No. 36).

        My efforts since last week to fully review and address with Mr. Genovese the issues
implicated by his letter require additional time. For obvious reasons, it is not feasible to submit a
sentencing memorandum or proceed to sentencing according to the current schedule. I have
contacted AUSA Enzer, who has received Mr. Genovese’s letter and who, on behalf of the
Government, consents to the proposed two-week schedule, as set forth below. Accordingly, I
respectfully propose that I report the status of these issues to the Court by August 15, 2019. By



Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville
Lakeland | Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa
Tysons | Washington, D.C. | West Palm Beach

Bogota ] London | Mexico City
           Case 1:18-cr-00183-WHP Document 39 Filed 07/29/19 Page 2 of 2
Honorable William H. Pauley, III
Senior United States District Judge
July 29, 2019
Page 2



that time, I expect that a sentencing date would be able to be re-set, or I would be in a position to
submit a different application to Your Honor.

        Mr. Genovese continues to be detained at the MDC facility in Brooklyn. (Although
recently there has been some improvement in the delivery of legal mail to Mr. Genovese,
inexplicable delays persist. For example, legal mail was sent to Mr. Genovese July 18, 2019, by
certified mail — as per BOP-MDC’s recommendation — and received at the MDC’s post office
box July 22, 2019, but I understand was not delivered to Mr. Genovese until three business days
later. As a result, his timely review has been delayed.)

          This letter reflects the first request of this nature for relief for the particular reasons
stated.

                                                   Respectfully submitted,



                                                   Jonathan N. Halpem


JNH:cea

cc:       AUSA Samson Enzer
          (by email and ECF)




#69336864 v4
